Case:15-09164-ESL13 Doc#:65 Filed:03/14/19 Entered:03/14/19 12:04:59                              Desc: Main
                           Document Page 1 of 1
                          IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO


 IN THE MATTER OF                                        CASE NO. 15-09164 ESL

 JANNETTE GONZALEZ CLAUDIO                               CHAPTER 13


    Debtor



                                MOTION TO WITHDRAW MOTION TO DISMISS

 TO THE HONORABLE COURT:

         Comes now SCOTIABANK DE PUERTO RICO through its undersigned attorney and respectfully

 states and prays as follows:

         1.      On January 14, 2019, SCOTIABANK DE PUERTO RICO filed a Motion to Dismiss under

 Section 11 U.S.C., Sec. 1307(c) (6).

         2.      SCOTIABANK DE PUERTO RICO is withdrawing its Motion to Dismiss because debtor

 paid post petition arrears claimed in said motion.

         WHEREFORE, it is respectfully requested from this Honorable Court to accept the withdrawal of

 the Motion to Dismiss.

                          CERTIFICATE OF ELECTRONIC FILING AND SERVICE

        I hereby certify that on this date copy of this motion has been electronically filed with the Clerk of
 the Court using the CM/ECF system which will sent notification of such filing to debtor(s) attorney and to
 JOSE R. CARRION MORALES, US Chapter 13 Trustee, and also certify that I have mailed by United
 State Postal Service copy of this motion to the following non CM/ECF participant to debtor(s) at theirs
 address of record in this case.
                                              th
         In San Juan, Puerto Rico, on the 14 day of March, 2019.

                                                   CARDONA JIMENEZ LAW OFFICES, PSC
                                                   Attorney for SCOTIABANK DE PUERTO RICO
                                                   PO Box 9023593
                                                   San Juan, PR 00902-3593
                                                   Tels: (787) 724-1303, Fax No. (787) 724-1369
                                                   E-mail: jf@cardonalaw.com


                                                   /s/José F. Cardona Jiménez, USDC PR 124504
                                                   jf@cardonalaw.com
